EXHIBIT 10.1




EMPLOYMENT AGREEMENT

        THIS AGREEMENT is effective February 8, 2005 and replaces the Employment
Agreement entered into on February 1, 2004 as amended on February 7, 2005.


BETWEEN:

  THE NEPTUNE SOCIETY, INC. a Florida corporation having its offices at 4312
Woodman Avenue, Third Floor, Sherman Oaks, CA 91423;


  (the “Company”)



AND:

  Jerry Norman, an individual having his residence at 1661 204th Ave, NE,
Sammamish, WA 98074.


  (the “Employee”)


        WHEREAS, the Company wishes to obtain the services of the Employee, and
the Employee is willing to provide his service to the Company upon the terms and
conditions set forth in this Agreement.

        NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein set forth, the parties hereto mutually covenant and agree as
follows:


CONTRACT FOR SERVICES

1.     The Company hereby engages the Employee to act as the President and Chief
Executive Officer. The Employee shall perform all duties incident to such
position of Chief Executive Officer and other duties as may reasonably be
required from time to time by the Board of Directors.

2.     The Employee shall provide the services at the time and in the manner set
forth herein. The Employee shall perform his duties out of the Sherman Oaks,
California or Florida office of the Company, but the Company may, at its
discretion, direct that the duties be provided on occasion in other locations.
The Employee shall perform his duties as long as a suitable work permit is in
effect from the appropriate governing authorities.


VACATION

3.     Under this Agreement, the Employee is entitled to four weeks vacation per
year.


FEES AND EXPENSES

4.1     In consideration of the Employee providing his services as President and
Chief Executive Officer, the Company shall pay to the Employee, $222,000
annually.

The Company shall provide directly to the Employee, at no cost, vehicle parking
at the office site. Medical or health insurance benefits for the Employee and
Spouse shall be paid by the Company. The Employee will be directly responsible
for all necessary travel, auto, and any other expenses incurred by the Employee
in connection with the provision of the services hereunder, however, expenses
incurred in performance of the work will be reimbursed by The Company per
company policy. Expenses required to be paid by the Company for specifically
required Company work, the Employee shall furnish statements and receipts as a
requirement for reimbursement.



1



--------------------------------------------------------------------------------



  (a)      Housing allowance. In addition, the Company shall provide the
Employee with a monthly housing allowance of $4,000. This amount is in addition
to the annual fees stated above. This will be payable on the 15th of each month.


4.2     Annual Bonus. In addition to the annual compensation set forth in
paragraph 4.1 and conditioned on the Employee being employed by the Company on
December 31st of the applicable year, the Employee shall be eligible to earn an
annual bonus of up to a maximum of 100% of the Employee’s annual compensation
(the “Annual Bonus”). The Annual Bonus shall be calculated based on achievement
of yearly goals to be set by the Board of Directors on or before December 31st
of each year. The Annual Bonus, if any, shall be paid to the Employee on or
before March 31st of the calendar year following the year in which the goals are
achieved even if the Employee is no longer employed by the Company on March
31st. For the calendar year 2005, the goals set by the Board of Directors and
the manner of calculating the Annual Bonus are attached hereto as Appendix A

4.3     Stock Options. Employee shall retain the 150,000 stock options granted
pursuant to paragraph 4.3 of the employment agreement dated February 1, 2004
with the same exercise price of $0.70 US per share, subject to the following:

  (a)      100,000 of the options, to the extent not already vested, shall vest
and become immediately exercisable as of the Effective Date of this Agreement;


  (b)      In the event that, on or before December 31, 2005, the Company
becomes a privately-owned company and is no longer publicly-traded, all of the
remaining stock options, to the extent not already vested and exercisable, shall
immediately vest and become immediately exercisable by Employee;


  (c)      In the event that, on December 31, 2005, (i) Employee is still
employed by the Company and (ii) the Company is still a publicly-traded company,
50,000 of the 150,000 options shall be deemed to have not vested and shall be
immediately relinquished by Employee. For the avoidance of doubt, the parties
have agreed that the Long Term Incentive provided in paragraph 4.4 hereof is
being granted to Employee, in part, as replacement consideration for Employee’s
agreement to relinquish 50,000 of the 150,000 options in the event that the
Company does not become privately owned by December 31, 2005.


For the avoidance of doubt, this paragraph, and not paragraph 4.3 of the
employment agreement dated February 1, 2004, shall govern the stock options
granted to the employee.

4.4     Long Term Incentive.

  (1)      For purposes of this paragraph, the capitalized terms shall have the
meanings set forth below:


  (a)      “EBITDA” means Earnings Before Interest, Taxes, Depreciation and
Amortization, calculated in accordance with U.S. Generally Accepted Accounting
Principles. However, extraordinary or non-recurring expenses such as costs
associated with the opening of a new office shall not be included in the EBITDA
for purposes of this paragraph.


  (b)      “Termination Date” means the date on which Employee’s employment
terminates or the date on which this Agreement expires.


  (c)      “Employment Period” means the period of time between the Effective
Date of this Agreement and the Termination Date.


  (d)      “Value” means EBITDA for the fiscal year ended immediately prior to
the Termination Date, multiplied by 8.



2



--------------------------------------------------------------------------------



  (e)      “Base Value” means EBITDA for the year ended December 31, 2004,
multiplied by 8. For purposes of this Agreement, EBITDA for the year ended
December 31, 2004 is deemed to be $3,125,000, and Base Value is deemed to be
$25,000,000.


  (f)      “Increased Value” means the positive difference between Value and
Base Value.


  (2)      In addition to the annual compensation set forth in paragraph 4.1,
Employee shall earn a one-time bonus equal to 1.5% of the Increased Value (the
“Bonus Amount”). The Bonus Amount shall be paid in full within ninety (90) days
of the Termination Date. For purposes of example only, in the event the
Termination Date is February 7, 2008, and EBITDA for the fiscal year ended
immediately prior to February 7, 2008 is $6,000,000, Employee’s bonus shall be
equal to $345,000, i.e., [($48,000,000-$25,000,000) x 1.5% = $23,000,000 x 1.5%
= $345,000]


  (3)      No Bonus Amount shall be earned by Employee or be payable hereunder
in the event that:


  (a)     Employee is terminated for cause; or


  (b)      During the Employment Period, the Value of the Company has not
increased by a minimum of 15% per year (as averaged over the Employment Period).



CONFIDENTIAL INFORMATION

5.     The Employee shall well and faithfully provide the service to the
Company, and use his best efforts to promote the interest thereof and shall not
disclose (either during the term of this Agreement or at any time thereafter)
the private affairs of the Company or any non-public trade secret of the
Company, to any persons other than the Management of the Company, or as required
in the normal course of business and shall not use (either during the
continuance of this Agreement or at any time thereafter) for his own purposes,
or for any purposes other than those of the Company, any information he may
acquire with respect to the Company’s affairs. The Employee further agrees to
execute such further and other agreements concerning the secrecy of the affairs
of the Company or of any companies with which the Company is affiliated or
associated, as the Management of the Company shall reasonably request.
Furthermore, without restricting the generality of the foregoing, the Employee
shall not either during the term of this Agreement or any time thereafter,
directly or indirectly divulge to any person, firm or corporation:

  (a)      any non-public intellectual property, proprietary information,
know-how, trade secrets, processes, product specifications, new product
information or methods of doing business acquired in the course of providing the
services hereunder;


  (b)      any non-public information with respect of Company personnel or
organization, or any of the financial affairs or business plans of the Company;
or


  (c)      any non-public information in respect of Company pricing policies,
sales statistics, sales and marketing plans and strategies, profits, costs, or
sourcing of clients.



TERM OF AGREEMENT

6.     This Agreement shall become effective on February 8, 2005, and shall
continue until February 7, 2008 unless terminated upon mutual consent of the
Employee and the Company, or until termination by the Employee or the Company in
accordance with Sections 7 or 8, whichever is earlier.



3



--------------------------------------------------------------------------------




BREACH OF AGREEMENT

7.     Without prejudice to any remedy the Company may have against the Employee
for any breach or non-performance of this Agreement, the Company may terminate
this Agreement, subject to Section 11, for breach by the Employee at any time
effective immediately and without notice and without any payment for any
compensation either by way of anticipated earnings or damage of any kind to him
whatsoever, save and except in respect of fees payable to the date of such
termination. For the purposes of this paragraph, any one of the following events
shall constitute breach of this Agreement sufficient for termination, provided
however, that the following events shall not constitute the only reasons for
termination:

  (a)      being guilty of any dishonesty or gross neglect in the provision of
the services hereunder; or


  (b)      being convicted of any criminal offense, other than an offense which
in the reasonable opinion of the Company does not affect his position as a
representative of the Company; or


  (c)      becoming bankrupt or making any arrangement or composition with his
creditors; or


  (d)      alcoholism or drug addiction of the Employee which impairs his
ability to provide the services required hereunder; or


  (e)      excessive and unreasonable absence of the Employee from the
performance of the services for any reason other than for absence or incapacity
specifically allowed hereunder.


  (f)      The breach of any clause or term, including but not limited to
Section 6 of this Agreement and the attached Addendum (if any) to this Agreement



TERMINATION

8.1     The Employee shall be entitled to terminate this Agreement, at any time
by giving 4 weeks notice in writing to the Board of Directors.

8.2     The Company shall be entitled to terminate this Agreement at any time
without cause by giving Employee four (4) weeks notice in writing of the
termination. In the event that Employee’s employment is terminated without
cause, the Company shall pay to Employee (i) any salary and accrued vacation pay
earned but unpaid as of the date of termination; (ii) a severance payment in an
amount equal to seven months of the salary set forth in paragraph 4.1 if during
the first year of this Agreement or eight months of the salary set forth in
paragraph 4.1 if during the second or third year of this Agreement; (iii) the
Bonus Amount; and (iv) any Annual Bonus earned by the Employee but unpaid on the
date of termination. Items (i) and (ii) shall be paid on the date of
termination. Item (iii) shall be paid within ninety (90) days after the date of
termination. Item (iv) shall be paid on or before March 31st. The Company shall
have no further obligation to Employee hereunder. Employee acknowledges and
agrees that the payments set forth herein constitute liquidated damages for
termination of his employment without cause and shall be Employee’s sole and
exclusive remedy.


OWNERSHIP AND USE OF WORK PRODUCTS

9.1     The Employee agrees that any work product produced by the Employee in
furtherance of the business of the Company, developed by the Employee, will be
the sole and exclusive property of the Company.

9.2     This Agreement does not apply to general techniques, formulae, concepts
or method for which no equipment, supplies, facility or other resources or trade
secret information of the Company was used and which was developed entirely on
the Employee’s own time unless such general techniques, formulae, concepts or
method relates directly to the actual or specifically targeted business of the
Company.



4



--------------------------------------------------------------------------------



9.3     At any and all times during the term of this Agreement, the Employee
will promptly, on the request of the Company, perform all such reasonable acts
and execute and deliver all such documents that may be necessary to vest in the
Company the entire right, title and interest in and to any such work products
determined, by the Company, to be the exclusive property of the Company. Should
any such services be rendered after expiration or termination of this Agreement,
a reasonable fee, mutually agreed upon by the Employee and the Company, will be
paid to the Employee on a per diem basis in addition to reasonable expenses
incurred as a result of rendering such services.


RETURN OF PROPERTY

10.     In the event of termination of this Agreement, the Employee agrees to
return to the Company any property, which may be in the possession or control of
the Employee.


SURVIVAL

11.     Notwithstanding the termination of this Agreement for any reason
whatsoever, the provisions of Section 5, 9, and 10 hereof and any other
provision of this Agreement necessary to give efficacy thereto shall continue in
full force and effect for 1 year following such termination.


NOTICE

12.     Any notice or other communication (each a “Communication”) to be given
in connection with this Agreement shall be given in writing and will be given by
personal delivery addressed as follows:

  TO:   The Neptune Society
4312 Woodman Avenue, Third Floor
Sherman Oaks, CA 91423
Attention: President


  AND TO:   Jerry Norman
1661 204th Ave, NE,
Sammamish, WA 98074


or at such other address as shall have been designated by Communication by
either party to the other. Any Communication shall be conclusively deemed to
have been received on the date of delivery. If the party giving any
Communication knows or ought reasonably to know of any actual or threatened
interruptions of the mails, any such Communication shall not be sent by mail but
shall be given by personal delivery.


ENTIRE AGREEMENT

13.     This Agreement constitutes and expresses the whole agreement of the
parties hereto with reference to the services of the Employee by the Company,
and with reference to any of the matters or things herein provided for, or
hereinbefore discussed or mentioned with reference to such services; all
promises, representations, and understandings relative thereto being merged
herein.


AMENDMENTS AND WAIVERS

14.     No amendment of this Agreement shall be valid or binding unless set
forth in writing and duly executed by both parties hereto. No waiver or any
breach of any provision of this Agreement shall be effective or binding unless
made in writing and signed by the party purporting to give the same and, unless
otherwise provided in the written waiver, shall be limited to the specific
breach waived.



5



--------------------------------------------------------------------------------




BENEFIT OF AGREEMENT

15.     The provisions of this Agreement shall enure to the benefit of and be
binding upon the legal personal representatives of the Employee and the
successors and assigns of the Employee and the Company.


SEVERABILITY

16.     If any provision of this Agreement is deemed to be void or
unenforceable, in whole or in part, it shall not be deemed to affect or impair
the validity of any other provision of this Agreement, and each and every
section, subsection and provision of this Agreement is hereby declared and
agreed to be severable from each other and every other section, subsection or
provision hereof and to constitute separate and distinct covenants. The Employee
hereby agrees that all restrictions herein are reasonable and valid.

17.     This Agreement shall be governed by and construed in accordance with the
laws of the State of California. The Company and the Employee hereby irrevocably
consent to the jurisdiction of the courts of the State of California.


COPY OF AGREEMENT

18.     The Employee hereby acknowledges receipt of a copy of this Agreement
duly signed by the Company.


NUMBER AND GENDER

19.     Wherever the singular is used in this Agreement it is deemed to include
the plural and wherever the masculine is used it is deemed to include the
feminine or body politic or corporate where the context or the parties so
require.


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written:


THE NEPTUNE SOCIETY, INC. EMPLOYEE


                                                   
Authorized Signatory                                                    
Jerry Norman


                                                   
Witness  


                                                   
Name  


                                                   
Address  



6



--------------------------------------------------------------------------------




APPENDIX A

        The Annual Bonus shall be determined by multiplying the Gross Bonus
Amount by the Bonus Percentage.


A.     THE BONUS PERCENTAGE.

        The Board of Directors has established five goals to be achieved during
the calendar year 2005. Those goals are:

  1.   Generate $28 million in gross revenue;

  2.   Perform 2,692 at-need cases and generate $7 million in total services
revenue;

  3.   Sell 20,000 new pre-need contracts and generate $19.95 million in
pre-need revenue;

  4.   Achieve $1 million in net cash flow from operations and $2.5 million in
EBITDA; and

  5.   Open eight (8) new locations.


        For each one of the above five goals that is achieved by the Company as
of the end of the 2005 calendar year, the Employee shall be entitled to 20% of
the Gross Bonus Amount as calculated below (the “Bonus Percentage”). For
purposes of example only, if the Company achieves only one of the above five
goals, the Bonus Percentage would be 20%; if the Company achieves three of the
above five goals, the Bonus Percentage would be 60%.


B.     THE GROSS BONUS AMOUNT.

        The Gross Bonus Amount will be a product of two figures: (1) the EBITDA
multiplier times (2) the Employee’s annual, salary as set forth in paragraph
4.1. The EBITDA multiplier will be determined by the EBITDA achieved as follows:

EBITDA EBITDA Multiplier
Less than $2,500,000  
7.5%
$2,500,000  30% $3,000,000  45% $3,500,000  60%


        For purposes of example only, if the Company achieves EBITDA for the
calendar year 2005 of $3,000,000, the Gross Bonus Amount shall be 75% of the
annual salary set forth in paragraph 4.1.


C.     BONUS AMOUNT CALCULATION EXAMPLE.

        If the annual salary is $222,000 and the EBITDA is $3,000,000, the Gross
Bonus Amount would be $166,500. If the Bonus Percentage is 60%, the Annual Bonus
would be $99,900.




7



--------------------------------------------------------------------------------

